Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art does not teach or suggest, “in response to the data in the second section of the memory address being not equal to the data in the first section of the internal cache register, reading data stored at an address of the active volatile pages map, the address of the active volatile pages map being determined based on data stored in the second section of the memory address; and comparing the data in the first section of the memory address and the data stored at the address of the active volatile pages map; and in response to determining the memory access request cannot be executed, performing a data transferring process to copy data between the volatile memory and the non-volatile memory via the internal cache, wherein determining the memory access request cannot be executed comprises determining the data in the first section of the memory address is not equal to the data stored at the address of the active volatile pages map,” in the context of the claim.
With respect to independent claim 14, the prior art does not teach or suggest, “in response to the data in the second section of the memory address being not equal to the data in the first section of the internal cache register, reading data stored at an address of the active volatile pages map, the address of the active volatile pages map being determined based on data stored in the second section of the memory address; and comparing the data in the first section of the memory address and the data stored at the address of the active volatile pages map; and in response to determining the memory access request cannot be executed, performing a data transferring process to copy data between the first volatile memory and the non-volatile memory via the second volatile memory, wherein determining the memory access request cannot be executed comprises determining the data in the first section of the memory address is not equal to the data stored at the address of the active volatile pages map,” in the context of the claim.
With respect to independent claim 21, the prior art does not teach or suggest, “in response to the data in the second section of the internal cache register being not equal to the data in the first section of the memory address, reading data in the third section of the internal cache register; and comparing the data in the third section of the internal cache register with the data in the first section of the memory address; and in response to determining the memory access request cannot be executed, performing a data transferring process to copy data between the volatile memory and the non-volatile memory via the internal cache, wherein determining the memory access request cannot be executed comprises determining the data in the third section of the internal cache register is not equal to the data in the first section of the memory address,” in the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Krofcheck/Primary Examiner, Art Unit 2138